Exhibit 10.2

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), is made as of
October 27, 2011 (the “Effective Date”) by and between Heritage Commons IV,
Ltd., a Texas limited partnership (“Assignor”) and GIT Heritage IV TX, LLC, a
Delaware limited liability company (“Assignee”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of April 25, 2011, by and between Assignor and Assignee (as the same
may be amended or modified, the “Sale Agreement”), Assignor agreed to sell to
Assignee, inter alia, certain real property, as more particularly described on
Exhibit A attached hereto (the “Real Property”). Initially capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Sale Agreement; and

WHEREAS, by deed of even date herewith, Assignor conveyed the Real Property to
Assignee; and

WHEREAS, Assignor has entered into those certain leases or rental agreements for
the use or occupancy of the Property (the “Leases”) listed and described on the
rent roll attached as Exhibit B hereto and made a part hereof (the “Rent Roll”),
and Assignor is the present owner of all rights, title, and interest of the
landlord under the Leases.

WHEREAS, Assignor desires to transfer and assign all of Assignor’s right, title,
interest and obligations as the landlord in and to the Leases to Assignee, and
Assignee desires to accept and assume same.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Assignment. Assignor does hereby ASSIGN, TRANSFER, and DELIVER unto Assignee
all of Assignor’s right, title and interest and obligations as landlord under
the Leases.

2. Indemnity by Assignor. Assignor shall indemnify and hold Assignee harmless
from any claim, liability, cost or expense (including without limitation
reasonable attorneys’ fees and costs) arising out of any obligations or
liability of landlord or lessor under the Leases arising before the Effective
Date hereof.

3. Assumption. Assignee hereby assumes and agrees to perform all of the terms,
covenants, conditions and obligations required to be performed on the part of
the landlord or lessor accruing under the Leases on and after the Effective Date
hereof in accordance with the terms thereof.

4. Indemnity by Assignee. Assignee shall indemnify and hold Assignor harmless
from any claim, liability, cost or expense (including without limitation
reasonable attorneys’ fees and costs) arising out of any obligations or
liability of the landlord or lessor under the Leases arising on or after the
Effective Date hereof.



--------------------------------------------------------------------------------

5. Representations and Warranties. Assignor hereby represents and warrants to
Assignee (a) that it has full power and authority to assign the Leases to
Assignee, (b) that the Leases are in full force and effect and have not been
modified or amended in any manner whatsoever except as otherwise set forth in
the Rent Roll, and (c) all right, title and interest of Assignor in and to the
Leases are free and clear of any and all claims, liens and encumbrances other
than the Permitted Exceptions (as defined in the Sale Agreement) and as
reflected in such Leases.

6. Further Assurances. Assignor covenants with Assignee and Assignee covenants
with Assignor that each will execute or procure any additional documents
necessary to establish the rights of the other hereunder.

7. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

8. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective transferees, successors and
assigns. Assignor and Assignee each agree to execute and deliver such other and
further documents as may be necessary to transfer, assign, convey and deliver
the Leases and to otherwise accomplish the purposes and intent of this
Assignment.

[Remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the Effective Date set forth hereinabove.

 

ASSIGNOR:

Heritage Commons IV, Ltd.,

a Texas limited partnership

By:

 

Hillwood Alliance Management, L.P.,

 

a Texas limited partnership

 

its general partner

By:

 

Hillwood Alliance GP, LLC,

 

a Texas limited liability company,

 

its general partner

 

 

By:

 

/s/ Michael K. Berry

 

Name:

 

Michael K. Berry

 

Title:

 

Executive Vice President

 

ASSIGNEE:

GIT Heritage IV TX, LLC,

a Delaware limited liability company

By:

 

/s/ Rosemary Q. Mills

Name:

 

Rosemary Q. Mills

Title:

 

Vice President



--------------------------------------------------------------------------------

Exhibit A to Assignment and Assumption of Leases

Description of the Real Property

[Omitted as not necessary for an understanding of the agreement]



--------------------------------------------------------------------------------

Exhibit B to Assignment and Assumption of Leases

Rent Roll

[Omitted as not necessary for an understanding of the agreement]